Title: To Benjamin Franklin from Pierre-Jean-Paul, Chevalier de Berny, [February 1778]
From: Berny, Pierre-Jean-Paul, Chevalier de
To: Franklin, Benjamin


Monsieur,
[February, 1778]
La protection que vous accordés si généreusement a ceux, qui avec un nom, professent les sciences et les Arts, m’enhardit a prendre la liberté de Vous présenter ce petit Essai sur le Ministére, le fruit de la fréquentation de nombre de Cours ou j’ai résidé depuis la paix d[erniè]re. Connu de Mg. Le Comte De Vergennes, qui daigne m’honorer de sa protection, et en correspondance avec nombre de Princes et Ministres, par rapport à mes ouvrages, Il manquait à mon bonheur votre protection.
Daignés, Monsieur, l’accorder à un ancien militaire, retiré après ses 15. Campagnes et nombre de blessures, qui n’a plus aujourd’hui que ses faibles talens pour se soutenir avec sa famille, ayant en outre êté employé dans toutes les parties Ministériales.
Heureux, Monsieur, si par cet hommage Je puis atirer un de vos regards, et mériter vos bontés, Je suis avec tout le Respect, et l’admiration qu’on doit a vos vertus, Monsieur, Votre très humble et très obeïssant Serviteur
Le CHEVER. De Berny;Capitaine retiré, chever. de st.Michel & du Mérite.
